               Case 2:19-cv-05547-DJH Document 72 Filed 06/22/20 Page 1 of 5



     Linley Wilson (027040)
 1
     Kara Karlson (029407)
 2   Dustin D. Romney (034728)
     Assistant Attorneys General
 3   2005 North Central Avenue
 4   Phoenix, AZ 85004-1592
     (602) 542-4951
 5   linley.wilson@azag.gov
     kara.karlson@azag.gov
 6
     dustin.romney@azag.gov
 7   adminlaw@azag.gov

 8   Mary R. O’Grady (011434)
 9   Kimberly I. Friday (035369)
     Emma J. Cone-Roddy (034285)
10   OSBORN MALEDON, P.A.
     2929 North Central Avenue, Suite 2100
11
     Phoenix, Arizona 85012–2793
12   (602) 640-9000
     mogrady@omlaw.com
13   kfriday@omlaw.com
14   econe-roddy@omlaw.com

15   Attorneys for Defendant Arizona Secretary
     of State Katie Hobbs
16
17                            UNITED STATES DISTRICT COURT
18                             FOR THE DISTRICT OF ARIZONA

19   Brian Mecinas, et al.,                      Case No: CV-19-05547-PHX-DJH
20                        Plaintiffs,

21   v.                                          RESPONSE TO PLAINTIFFS’ NOTICE
     Katie Hobbs, in her official capacity as    OF SUPPLEMENTAL AUTHORITY
22
     Arizona Secretary of State,
23
                          Defendant.
24
25          On June 16, 2020, Plaintiffs filed a Notice of Supplemental Authority notifying
26   the Court of a memorandum opinion issued by the U.S. District Court for the District of
27   Minnesota on June 15, 2020 in Pavek v. Simon, No. 19-cv-3000, 2020 WL 3183249 (D.
28
               Case 2:19-cv-05547-DJH Document 72 Filed 06/22/20 Page 2 of 5




 1   Minn. June 15, 2020). That case is inapposite because, inter alia, the Minnesota ballot
 2   order statute, Minn. Stat. § 204D.13, subd. 2, bears no similarity to Arizona’s county-
 3   specific ballot order statute, A.R.S. § 16-502(E), and in Pavek, the defendant Secretary of
 4   State Steve Simon (“Simon”) advanced entirely different defenses and arguments than
 5   those advanced by Secretary Hobbs.
 6          For starters, the Pavek court did not address, and the defendant did not assert, the
 7   arguments advanced by Secretary Hobbs’ regarding the Eleventh Amendment or the
 8   application of Rucho v. Common Cause, 139 S. Ct. 2484 (2019).
 9          As to the merits in Pavek, Simon did not contest Plaintiffs’ expert reports. See
10   Pavek at *11. And the Pavek court repeatedly relied on the fact that Plaintiffs put
11   forward undisputed evidence regarding the alleged ballot order effect. See id. at *11, *16.
12   In contrast, Secretary Hobbs has disputed Plaintiffs’ evidence with a rebuttal expert
13   report from Sean Trende and testimony from Mr. Trende at the evidentiary hearing, and
14   has pointed to numerous, serious flaws in Dr. Rodden’s report that call into question the
15   validity of his findings in Arizona. See, e.g., Doc. 29 at 4-5 (pointing out that using more
16   appropriate variables in a regression analysis yielded no statistically significant ballot
17   order effect in Arizona); Doc. 30-1 (Mr. Trende’s expert report); Doc. 57 at 83-91 (Dr.
18   Rodden’s testimony regarding “measurement error”); Doc. 57 at 100 (Dr. Rodden’s
19   admission of making a “mistake” in his regression analysis).
20          Moreover, as noted above, the Minnesota ballot order statute is materially
21   different from Arizona’s in that it places the parties that received fewer votes in the
22   previous election at the top of the ballot. See Pavek at *3. Simon argued in Pavek that
23   Minnesota’s statute was a justifiable method to ensure “political diversity,” Pavek at *26,
24   but using the ballot simply to engineer diversity has not been recognized as a legitimate
25   state interest. Id. The Secretary has not advanced those arguments here; instead, the
26   Secretary has set forth legitimate state interests supporting Arizona’s Ballot Order
27   Statute, i.e., reducing voter confusion and ensuring that ballots are comprehensible,
28

                                                   2
               Case 2:19-cv-05547-DJH Document 72 Filed 06/22/20 Page 3 of 5




 1   orderly, and manageable by using a facially-neutral, non-partisan system that is based on
 2   demonstrated public support at the county level. Doc. 26, at 23. These interests, unlike
 3   the interests advanced by the defendant in Pavek, have repeatedly been recognized by
 4   courts as important and legitimate state interests. See, e.g., Libertarian Party of Va., 826
 5   F.3d 708, 719-20 (4th Cir. 2016); New Alliance Party v. N.Y. State Bd. Of Elections, 861
 6   F. Supp. 282, 296 (S.D.N.Y. 1994).
 7          The district court in Pavek appears to have sided with the now-vacated decision of
 8   a U.S. District Court in Florida, Jacobson v. Lee, 411 F. Supp. 3d 1249 (N.D. Fla. 2019).
 9   See Pavek at *26–27. The Pavek court erred when it attempted to distinguish the
10   Eleventh Circuit Court of Appeals’ subsequent analysis and holding in Jacobson, et. al v.
11   Florida Sec. of State, et al., 957 F.3d 1193 (11th Cir. 2020). See Pavek at *12. This
12   Court should follow the Eleventh Circuit’s lead to conclude that Plaintiffs lack Article III
13   standing. See Doc. 67 (Secretary’s notice of supplemental authority discussing the
14   Eleventh Circuit’s decision in Jacobson v. Lee).
15          For all of these reasons, Plaintiffs’ reliance on Pavek is misplaced.
16          Respectfully submitted this 22nd day of June, 2020.
17
18                                                      /s/Dustin D. Romney
                                                        Linley Wilson (027040)
19
                                                        Kara Karlson (029407)
20                                                      Dustin D. Romney (034728)
                                                        Assistant Attorneys General
21                                                      2005 North Central Avenue
22                                                      Phoenix, AZ 85004-1592
                                                        (602) 542-4951
23                                                      linley.wilson@azag.gov
                                                        kara.karlson@azag.gov
24
                                                        dustin.romney@azag.gov
25                                                      adminlaw@azag.gov

26
27
28

                                                  3
     Case 2:19-cv-05547-DJH Document 72 Filed 06/22/20 Page 4 of 5




 1
                                      Mary R. O’Grady (011434)
 2                                    Kimberly I. Friday (035369)
                                      Emma J. Cone-Roddy (034285)
 3                                    OSBORN MALEDON, P.A.
 4                                    2929 North Central Avenue, Suite 2100
                                      Phoenix, Arizona 85012–2793
 5                                    (602) 640-9000
                                      mogrady@omlaw.com
 6
                                      kfriday@omlaw.com
 7                                    econe-roddy@omlaw.com

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                  4
               Case 2:19-cv-05547-DJH Document 72 Filed 06/22/20 Page 5 of 5




 1
 2                               CERTIFICATE OF SERVICE

 3
           I hereby certify that on June 22, 2020, I electronically transmitted the attached
 4   document to the Clerk’s Office using the ECF System for filing and transmittal of a
     Notice of Electronic Filing to the ECF registrants.
 5
 6
     Sarah R. Gonski
 7   Austin Yost
 8   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 9   Phoenix, Arizona 85012-2788
     SGonski@perkinscoie.com
10
     AYost@perkinscoie.com
11
     Marc E. Elias
12   Elisabeth C. Frost
13   Jacki L. Anderson
     John M. Geise
14   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
15
     Washington, D.C. 20005-3960
16   MElias@perkinscoie.com
     EFrost@perkinscoie.com
17   JackiAnderson@perkinscoie.com
18   JGeise@perkinscoie.com

19   Abha Khanna
     PERKINS COIE LLP
20
     1201 Third Avenue, Suite 4900
21   Seattle, WA 98101-3099
     AKhanna@perkinscoie.com
22
23
24
25   /s/ Misty Keys
26
27
28

                                                  5
